IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS D. ALSTON,                        §
                                         §
      Plaintiff Below,                   §   No. 158, 2016
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware
                                         §
CHRISTIANA HOSPITAL,                     §   C.A. No. N16C-03-028
                                         §
      Defendant Below,                   §
      Appellee.                          §

                          Submitted: August 5, 2016
                           Decided: September 30, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 30th day of September 2016, upon consideration of the parties’ briefs

and the record below, it appears to the Court that:

      (1)    The appellant, Thomas D. Alston, appeals the Superior Court’s order

dismissing his complaint. We find no merit to Alston’s appeal and affirm the

Superior Court’s judgment.

      (2)    The record reflects that, on January 4, 2016, Alston filed a complaint

against Christiana Care Health Services, Inc. (“CCHS”), incorrectly identified as

Christiana Hospital in the complaint, in the Superior Court. The complaint was

titled “Personal Injury Complaint,” alleged that Alston was arrested for Attempted

Rape in the Second Degree on January 7, 2014, and alleged that Alston was
pursuing negligence against CCHS and a faulty video system. In the Civil Case

Information Statement, Alston identified the case type as defamation.

       (3)    On initial review of the complaint under 10 Del. C. § 8803(b),1 the

Superior Court dismissed the complaint. The Superior Court found the complaint

factually frivolous, legally frivolous, did not entitle Alston to relief, and raised

issues that should have been raised in Alston’s motion to withdraw his guilty plea

or motion for postconviction relief in his criminal case, Criminal ID No.

1401002421. This appeal followed.

       (4)    On appeal, Alston provides more details concerning his claims, which

appear to involve a sexual assault at a hospital, and argues that the Superior Court

should not have dismissed the complaint because he would not have been

convicted of sexual assault if CCHS had clear video of the incident at the hospital.

CCHS argues that Alston failed to state a claim for negligence or defamation.

Having carefully considered the parties’ positions on appeal, we conclude that the

Superior Court did not err in dismissing the complaint.

       (5)    To the extent Alston sued CCHS for negligence, the complaint utterly

failed to plead the elements of a negligence claim (duty, breach of duty, causation,




1
  Section 8803(b) permits the reviewing court, after granting a motion to proceed in forma
pauperis, to summarily dismiss an indigent plaintiff's complaint if the claims are factually or
legally frivolous or malicious.


                                              2
and injury).2 To the extent Alston sued CCHS for defamation, the complaint

utterly failed to plead the elements of a defamation claim (a defamatory

communication referring to the plaintiff, publication, the third party’s

understanding of the communication’s defamatory character, and injury).3 As the

Superior Court found, Alston asserts claims regarding the existence of an

exculpatory video that belonged in a motion to withdraw his guilty plea under

Superior Court Criminal Rule 32(d) or a motion for postconviction relief under

Superior Court Criminal Rule 61 in his criminal case, not a negligence case against

CCHS. The Superior Court did not err in finding the complaint factually frivolous,

legally frivolous, and not entitling Alston to relief.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                                Justice




2
 Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011).
3
  Bloss v. Kershner, 2000 WL 303342, at *6 (Del. Super. Ct. Mar. 9, 2000) aff’d, 2001 WL
1692160 (Del. Dec. 21, 2001).


                                            3